     Case 1:14-md-02542-VSB-SLC Document 1024 Filed 06/11/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                              CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                    DISCOVERY ORDER


SARAH L. CAVE, United States Magistrate Judge.

       Before the Court is the motion of Plaintiffs TreeHouse Foods, Inc., Bay Valley Foods, LLC,

Sturm Foods Inc. (together, “Treehouse”), JBR, Inc. d/b/a Rogers Family Company, McLane

Company, Inc., and Direct and Indirect Purchaser Plaintiffs (collectively, “Plaintiffs”) for an order

regarding disputes with Keurig over third-party depositions (the “Motion”). (ECF No. 999). The

Motion essentially seeks an increase of the allotted third-party deposition hours and an extension

of time to complete those depositions. (Id. at 1). The Court has also reviewed Keurig’s opposition

to the Motion, Plaintiffs’ reply, and the associated exhibits, and heard extensive argument from

the parties regarding the Motion in a conference held today, June 11, 2020. (ECF Nos. 1004,

1006, 1015–16).

       The Court reviews this Motion in the context of the COVID-19 health crisis (for which the

Court provided a 30-day automatic extension at ECF No. 853), and notes that it is aware of the

extraordinary efforts that the parties have taken to complete fact discovery under difficult

circumstances, including conducting 37 remote depositions in the last few months alone. The

health crisis, combined with the difficulties the parties have encountered in confirming

deposition dates with certain of the third parties constitutes a showing of good cause for a very

modest adjustment to the limit on third party depositions in this case. See Jade Apparel, Inc. v.
     Case 1:14-md-02542-VSB-SLC Document 1024 Filed 06/11/20 Page 2 of 4



Steven Schor, Inc., No. 11 Civ. 2955 (KNF), 2012 WL 3578593, at *1 (S.D.N.Y. Aug. 15, 2012)

(granting a limited extension of the discovery schedule to allow a deposition where plaintiff

attempted but was unable to notice and take the deposition within the original schedule).

       As explained further below, the Motion is GRANTED IN PART and DENIED IN PART. The

Court does not grant an additional aggregate number of hours or a blanket extension of time.

Rather, each of the contested depositions is permitted with specific instructions. Each deposition

is subject to the seven-hour limit unless otherwise agreed by the parties. The parties may

conduct the currently confirmed third party depositions and the depositions included in this

order, despite the fact that the cumulative number of hours will likely exceed the 300-hour cap

on third-party deposition testimony previously ordered by the Court. (ECF No. 888).

       Deposition of Shannon Axthelm

       The parties have indicated that this deposition is confirmed for June 17, 2020, within the

third-party discovery time period, and is therefore permissible.

       Deposition of Steve Murphy

       Mr. Murphy has indicated his availability to sit for a deposition on June 18, 2020, one day

after the end of third-party discovery. The parties may conduct Mr. Murphy’s deposition on

June 18, 2020, even though it is past the current deadline.

       30(b)(6) Deposition of Stater Brothers

       TreeHouse requests that it be allowed to take this deposition after Stater Brothers

completes their document production, which they have yet to do. This request is DENIED. If,

before June 30, 2020, TreeHouse is able to receive documents from Stater Brothers and schedule

a deposition, it may do so. This deposition may not occur any later than June 30, 2020.


                                                2
       Case 1:14-md-02542-VSB-SLC Document 1024 Filed 06/11/20 Page 3 of 4



        30(b)(6) Deposition of Walmart

        The parties have confirmed Walmart’s deposition for June 15 and 16, 2020, but

TreeHouse requests that it be allowed to take this deposition after Walmart completes its

document production. This request is DENIED. The Walmart deposition shall take place as

confirmed, on June 15 and 16, 2020.

        30(b)(6) Deposition of Winpak

        The parties are directed to confirm this deposition for June 17, 2020, as currently noticed,

so that it will occur within the current deadline.

        30(b)(6) Deposition of Starbucks

        Defendants must work with Plaintiffs to schedule this deposition as soon as practicable,

and in any event no later than June 26, 2020. To limit the length of this deposition, Plaintiffs are

encouraged to negotiate with Mr. Katsman regarding topics he will cover, as suggested.

        Deposition of Bruce Katsman

        The deposition of Mr. Katsman is the subject of a pending motion to compel (ECF No.

1022), and will therefore be addressed after briefing on that motion.

                                               CONCLUSION

        As set forth above, Plaintiffs’ motion is GRANTED IN PART and DENIED IN PART. The

contested third-party depositions shall proceed as outlined above. This order does not affect the

other dates in the operative case management schedule.

        The Clerk of Court is respectfully directed to close the Letter-Motions at ECF Nos. 998 and

999.




                                                 3
    Case 1:14-md-02542-VSB-SLC Document 1024 Filed 06/11/20 Page 4 of 4



Dated:     New York, New York
           June 11, 2020                      SO ORDERED




                                     4
